 In the Matter ofKINGFEATURES SYNDICATE, INC. and AMERICANNEWSPAPER GUILD.In the Matter ofKING FEATURESSYNDICATE, INC.andKINGSYNEMPLOYEESASSOCIATIONCase No. R-1611 and R-1612, respectivelyAMENDMENT TO DIRECTION OF ELECTIONSJune 10, 1940On May 24, 1940, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections 1 in the above-,entitled proceeding.The Direction of Elections directed that sepa-rate elections by secret ballot be conducted as early as possible but notlater than thirty (30) days from the date of the Direction amongthose employees of King Features Syndicate, Inc., who fall withinthe groups indicated below who were on the Company's last regularpay roll immediately preceding the date of this Direction of Elec-tions, including employees who did not work during such periodbecause they were ill or on vacation and employees who were thenor have since been temporarily laid off, but excluding those who have:since quit or been discharged for cause :(a)All employees in the International News Photos division, ex-^cluding the editor, the sales manager, tipsters, and employees who arestationed in foreign countries, to determine whether they desire tobe represented for the purposes of collective bargaining by AmericanNewspaper Guild or by Kingsyn Employees Association, or byneither;(b)All employees in the Features division, excluding officers ofthe Company, supervisory employees having the power to make rec-ommendations concerning the hire and discharge of employees, allpersons employed in the Central Press Association, a department ofthe Company in Cleveland, Ohio, employees who are members of oreligible to membership in craft organizations having contracts withthe Company, and employees stationed in foreign countries, to deter-mine whether they desire to be represented for the purpose of collec-123 N.L. R. B. 1174.24 N. L.R. B., No. 53.585 586DECISIONSOF NATIONALLABOR RELATIONS BOARDtive bargaining by Kingsyn Employees Association or by AmericanNewspaper Guild, or by neither.The Board, having been advised that the American NewspaperGuild does not desire its name to appear on the Features divisionballot, hereby amends the Direction of Elections by striking fromparagraph (b) thereof the words "to determine whether they desiretobe represented for the purposes of collective. bargaining byKingsyn Employees Association or by American Newspaper Guild,or by neither" and substituting therefor the words "to determinewhether or not they wish to be represented by,Kingsyn EmployeesAssociation for the purposes of collective bargaining."